Citation Nr: 0517922	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to increased (compensable) ratings for residuals 
of non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June to October 1973 and 
from November 1979 to September 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision the RO reduced a schedular 
rating for non-Hodgkin's lymphoma from 100 percent to 
noncompensable (0 percent) from July 1, 1998, and stated 
there was no evidence of chronic residuals.  The RO had 
previously notified the veteran of the proposed reduction and 
had given him an opportunity to present evidence and argument 
in opposition to that action.  The veteran's disagreement 
with the RO's actions led to this appeal.  

The Board remanded the case to the RO in November 2003.  At 
that time it referred the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities to the RO.  The Board notes that the claims file 
includes a properly executed VA Form 21-8940, Veteran's 
Application for Increased Rating Based on Unemployability, 
which was received at the RO in December 1995.  The RO 
deferred action on the claim at that time.  With his claim, 
the veteran submitted a follow-up counseling report and a 
letter from a VA vocational rehabilitation counseling 
psychologist who stated that the veteran was not currently a 
feasible candidate for employment training.  The counselor 
said that it appeared that because of the veteran's migraine 
and stroke (which are service-connected) his disabilities had 
become so severe that a reasonable feasible goal could not be 
identified.  In the counseling report, the psychologist noted 
the veteran's difficulties included chronic fatigue, which 
has since been associated with treatment for the veteran's 
service-connected non-Hodgkin's lymphoma.  The record further 
shows that the veteran has submitted an August 2002 letter 
from a VA Rehabilitation Counselor who at that time denied 
his application for Vocational Rehabilitation and Employment 
services because his disabilities were too severe for 
employment.  There is no indication in the claims file that 
action has been taken to develop and adjudicate the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The Board must again refer this claim, which 
has been pending since December 1995, for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

By way of background, the Board notes that in an October 1991 
decision, the Board granted service connection for non-
Hodgkin's lymphoma, and that the RO thereafter assigned an 
initial schedular disability rating of 100 percent from 
April 1989.  The RO subsequently determined that the disease 
was in remission and reduced the rating to 30 percent from 
July 1990.  The veteran appealed the reduction, and by a 
February 1996 decision the Board reinstated the 100 percent 
rating.  In 1997 the RO proposed that the rating be reduced 
to noncompensable on the basis that the non-Hodgkin's 
lymphoma was no longer active and notified the veteran of 
this proposed action.  The RO made the reduction in its April 
1998 rating decision, and the present appeal ensued.  The 
Board remanded the case in November 2003, and the case has 
now been returned to the Board.  

When the Board remanded the case to the RO in November 2003, 
it characterized the issue on appeal as entitlement to 
restoration of a 100 percent rating for non-Hodgkin's 
lymphoma.  The Board has now arrived at a more appropriate 
characterization of the issue, which is entitlement to 
increased (compensable) ratings for residuals of non-
Hodgkin's lymphoma.  In this regard, Diagnostic Code 7715 of 
the VA Schedule for Rating Disabilities provides a 
100 percent schedular evaluation for non-Hodgkin's lymphoma 
while the disease is active or during a treatment phase.  
38 C.F.R. § 4.117, Diagnostic Code 7715 (2004).  That 
diagnostic code provides that the 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the disorder is to be rated on the 
basis of residuals.  Id.

Review of the record shows that at the time of the July 1997 
VA examination upon which the RO based its April 1998 
decision, there was no indication that the veteran' non-
Hodgkin's lymphoma was active or that he had been under 
therapeutic treatment for the disease in the previous six 
months.  In Rossiello v. Principi, 3 Vet. App. 430 (1002), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a case such as this where the diagnostic 
code contained a temporal component.  There the veteran was 
service connected for mesothelioma, and the diagnostic code 
provided that a 100 percent rating would be continued for two 
years following cessation of therapeutic procedures and, if 
at the end of the two-year period there had been no local 
recurrence or metastases, the rating was to be made on 
residuals.  The Court held that Rossiello's 100 percent 
rating ceased to exist by operation of the diagnostic code 
for mesothelioma and that the matter on appeal was 
entitlement to an increased rating for Rossiello's residual 
respiratory condition.  See Rossiello at 432-33.  

The Court distinguished Mr. Rossiello's appeal from 
Dofflemyer v. Derwinski 2 Vet. App. 277 (1992) where the 
rating for a psychiatric condition was reduced 
from 100 percent to 10 percent.  The Court pointed out that 
the diagnostic code in Dofflemyer did not contain a temporal 
element and the disability rating had been improperly reduced 
because VA had not followed its specific regulations 
pertaining to rating reductions in such a situation.  In the 
case now before the Board, Diagnostic Code 7715 for non-
Hodgkin's lymphoma contains a temporal element that has been 
met, and the issue on appeal is entitlement to increased 
(compensable) ratings for residuals of non-Hodgkin's 
lymphoma.

In the November 2003 remand, the Board requested that the 
veteran be provided a VA examination to identify the nature 
and severity of residuals of his non-Hodgkin's lymphoma.  At 
an April 2004 VA examination, wherein the physician reported 
that he reviewed the record, examined the veteran and 
consulted with the veteran's VA oncologist, the physician 
related the veteran's symptoms of numbness-neuropathy about 
the right portion of his body, chronic fatigue, impotence, 
and edema and skin changes of the right lower extremity to 
treatment the veteran had received for his non-Hodgkin's 
lymphoma.  The record includes private and VA treatment 
records concerning these and other symptoms and, in addition, 
includes medical records (including some dating back as far 
as 1992) that relate the veteran's psychiatric disorder, 
which has been variously diagnosed as anxiety disorder, 
adjustment disorder and depression, to his physical 
disabilities including his service-connected non-Hodgkin's 
lymphoma and his fear of its recurrence.  It is the judgment 
of the Board that the case must be returned so that the 
agency of original jurisdiction may individually rate each of 
the identified residuals of the veteran's service-connected 
non-Hodgkin's lymphoma.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for any residuals 
of non-Hodgkin's lymphoma at any time 
since April 2004.  With any necessary 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file records identified by the 
veteran.  In any event, the AMC should 
obtain and associate with the claims file 
all VA medical records, including all 
outpatient records, from the VA Medical 
Center in Kansas City, Missouri, dated 
from March 2005 to the present.  

The AMC should request that the veteran 
submit any evidence in his possession 
that is relevant to his claim and has not 
been submitted previously.  

2.  The AMC should thereafter undertake 
any additional development deemed 
warranted, including an additional VA 
examination or medical opinion if 
necessary to identify and determine the 
severity of all residuals of the 
veteran's service-connected non-Hodgkin's 
lymphoma, to include whether the veteran 
has psychiatric disability related to his 
non-Hodgkin's lymphoma or its treatment.  

3.  Then, the AMC should readjudicate 
entitlement to increased (compensable) 
ratings for residuals of non-Hodgkin's 
lymphoma with the assignment of separate 
ratings for separate residuals such as 
chronic fatigue, hypogonadism and 
impotence, edema and skin changes of the 
right lower extremity, and any 
psychiatric disability that is a residual 
of his service-connected non-Hodgkin's 
lymphoma or its treatment.  With respect 
to a rating for numbness-neuropathy about 
the right portion of the veteran's body, 
which has also been identified as a 
residual of treatment for his non-
Hodgkin's lymphoma, the AMC should note 
that service connection has previously 
been granted for mild right hemiparesis 
with numbness of the face and fine finger 
movement as due to the veteran's service-
connected migraine headaches.  

4.  If the claim is not granted to the 
satisfaction of the veteran, the AMC 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


